First Quarter Report For the quarter ended March 31, 2009 In the first quarter, we announced updated clinical results from three combination REOLYSIN® and chemotherapy trials, all of which reported clinical benefit (complete response + partial response + stable disease) in a majority of the patients treated. This clinical benefit rate continues to surpass our expectations as we move towards the initiation of our first pivotal program for REOLYSIN. Combination Study Results Compelling results are emerging from our work with REOLYSIN in combination with paclitaxel and carboplatin for patients with advanced head and neck cancers.Our investigators recently presented updated interim results of our U.K. Phase I/II trial (REO 011) for patients with this type of cancer at the Fifth International Meeting on Replicating Oncolytic Virus Therapeutics in Banff, Alberta.Of 12 evaluable patients, five patients had partial responses (PR), and four patients had stable disease (SD) ranging from two to six months, for a response rate (PR + CR) of 42%, and an overall clinical benefit rate (PR + CR + SD) of 75%.The expected response rate in this patient population is generally in the 3-10% range.These results provided the rationale for our decision to pursue a Phase III program using this treatment combination in this patient population, and the planning for this program is well underway. At the same conference in Banff, our investigators provided updated information on our U.K. combination REOLYSIN and docetaxel clinical trial (REO 010) for patients with a variety of advanced cancers.Fifteen of the 17 evaluable patients experienced SD or better, including five patients who experienced minor and partial responses, for a clinical benefit rate of 88% - a very high percentage in this heavily pretreated patient population. Later in the quarter, we completed patient enrolment in our U.K. REOLYSIN and gemcitabine clinical trial (REO 009) for patients with advanced cancers.A total of 15 patients were enrolled in the trial.Of the ten patients evaluable for response, two patients (breast and nasopharyngeal) had PRs and five patients had SD for 4-8 cycles, for a clinical benefit rate of 70%. Collaborator-Sponsored Clinical Trials While we begin to focus our activities on our pivotal program, several of our collaborators are beginning to initiate clinical studies of their own.We announced in the quarter that the Cancer Therapy & Research Center at The University of Texas Health Science Center in San Antonio, (CTRC at UTHSCSA) plans to initiate up to five, open-label Phase II studies exploring the use of intravenous REOLYSIN in combination with chemotherapy for various cancer indications. Early this year, the University of Leeds started enrolment in an investigator-sponsored trial investigating intravenous administration of REOLYSIN in patients with metastatic colorectal cancer prior to surgical resection of liver metastases.The investigators will assess resected tumours after REOLYSIN has been administered prior to their planned operation.In addition to possible benefit to patients, the data will tell us more about how REOLYSIN kills cancers cells, helping to guide future research and development. In addition, the U.S. National Cancer Institute continues to enroll patients in two clinical trials using REOLYSIN; a Phase II melanoma trial, and a Phase I/II ovarian, peritoneal and fallopian tube cancer trial. We are very pleased with the increased investigator interest in REOLYSIN as a cancer therapeutic, and look forward to our future collaborations. Start of Enrolment in Phase II NSCLC Trial During the quarter, we also started patient enrolmentin a U.S. Phase II clinical trial using intravenous administration of REOLYSIN in combination with paclitaxel and carboplatin in patients with non-small cell lung cancer (NSCLC) with K-RAS or EGFR-activated tumours.Eligible patients include those who have not received chemotherapy treatment for their metastatic or recurrent disease. The trial (REO 016) is a single arm, two-stage, open-label, Phase 2 study of REOLYSIN given intravenously with paclitaxel and carboplatin every 3 weeks. Patients will receive four to six cycles of paclitaxel and carboplatin in conjunction with REOLYSIN, at which time REOLYSIN may be continued as a monotherapy. It is anticipated that up to 36 patients will be treated in this trial. Previous preclinical data indicates that reovirus tends to localize in the lungs, and we have seen clinical responses in metastatic lung lesions with REOLYSIN as a monotherapy as well as in combination with paclitaxel and carboplatin. A significant clinical opportunity for REOLYSIN exists in the treatment of patients with metastatic cancers, including NSCLC, who have a mutated K-RAS gene and are unlikely to respond to treatment with EGF receptor inhibitors. Positive REOLYSIN and Radiation Results Subsequent to the quarter end, positive clinical results were announced from our U.K. Phase II trial examining local administration of REOLYSIN in combination with low-dose radiation. A total of 16 heavily pretreated patients with advanced cancer (melanoma (5), colorectal (4), gastric (1), pancreas (1), ovarian (1), lung (1), cholangiocarcinoma (1) sinus (1), and thyroid (1)) were enrolled in the trial.Most patients had received prior chemotherapy (13 patients) or radiation (5 patients). Of 14 patients evaluable for response, 13 patients had stable disease (SD) or better in the treated target lesions.Of these, partial responses (PR) were observed in four patients (lung, melanoma (2) and gastric) and minor responses were observed in two patients (thyroid, ovarian), for a total clinical benefit rate of 93% in the treated lesions.The combination was well tolerated, with only mild (Grade 1 or 2) toxicities noted. This is a high disease control rate in patients who have undergone prior therapies.This combination resulted in marked responses or stabilization in the treated target lesions for most of the patients. These results are expected to allow us to pursue REOLYSIN in combination with radical radiotherapy in future clinical trials. Financial
